Citation Nr: 1731827	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period from October 5, 2006 to June 12, 2014.

2.  Entitlement to an effective date for service connection for PTSD prior to October 5, 2006.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for PTSD and assigned an initial 50 percent rating, effective October 5, 2006.  

During the pendency of this appeal, in an October 2016 rating decision, the RO increased the rating for PTSD to 100 percent, effective June 13, 2014.  This does not constitute a full grant of the claim and it remains in appellate status as the initial 50 percent rating is continued for the period prior to June 13, 2014.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned at an April 2017 Board hearing.  A transcript of this proceeding is of record.

The Veteran has asserted a claim of entitlement to a total disability rating on the basis of unemployability (TDIU) based on his service-connected disabilities.  In December 2011, the RO issued a rating decision denying entitlement to TDIU.  In January 2012, the Veteran filed a VA Form 9, which served as a notice of disagreement with the December 2012 determination, however the RO has not issued a SOC.  However, the Board finds that the TDIU issue is part and parcel of the perfected appeal as to the claim for a higher initial rating for PTSD.  Thus the issue of entitlement to a TDIU is properly before the Board.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from October 5, 2006 to June 12, 2014, the Veteran's PTSD symptoms were indicative of occupational and social impairment with reduced reliability and productivity.  Symptoms of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships were not demonstrated.

2.  The Veteran filed to reopen his claim for service connection for PTSD in October 2003, which was denied in a rating decision dated in October 2004.  The Veteran submitted a notice of disagreement.  However, after the RO issued the September 2005 statement of the case, the Veteran did not submit a timely substantive appeal.  Therefore, the October 2004 rating decision became final.  

3.  Thereafter, the earliest communication of an intent to request to reopen a claim for entitlement to service connection for PTSD was the Veteran's  claim to reopen received by VA on October 5, 2006. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD for the period from October 5, 2006 to June 12, 2014, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an effective date prior to October 5, 2006, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated February 2002 and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);  38 C.F.R. § 3.159 (2016);  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA and private treatment records, as well as records pertaining to his receipt of SSA benefits.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in 2009, 2010, 2011, 2014, and 2016.  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Entitlement to an initial higher rating for PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999);  see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but will not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is rated as 50 percent disabling for the period prior to June 13, 2014, and 100 percent disabling, for the period beginning on June 13, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA treatment records dating from 2004 to 2006 show the Veteran's involvement in PTSD group therapy for periods of several months at a time.  In August 2004, the Veteran attended his first session with the group, and was highly interactive and appropriate.  Another August 2004 note remarked that the Veteran was experiencing depression, likely due to his not using his medicine; a Global Assessment of Functioning (GAF) of 52 was noted.  

VA records show that the Veteran stopped attending the group meetings, and requested to return in January 2006, noting increased depression after the death of a close friend/family member.  In February 2006, the Veteran attended group therapy meetings, and reported that he had difficulty sleeping, had a depressed mood, and had daily fatigue and irritability.  He denied suicidal or homicidal ideation.  He expressed a desire to attend a residential PTSD program, and discussed it with the VA provider.  At a March 2006 group meeting, the Veteran exhibited inappropriate behavior when he became upset at having to hold his comment to allow another member to speak, and he left the room, slamming the door.  

In May 2006, a VA psychologist noted the Veteran was not taking his prescribed Wellbutrin, but had good sleep with Trazodone.  The Veteran's major concern related to nicotine dependency and achieving and maintaining sobriety.  He reported no major difficulties in work setting, and a "generally good" relationship with his wife.  The mental status examination revealed adequate grooming, fluent speech, a euthymic mood, congruent affect, a goal-directed treatment plan, thought content devoid of delusions, hallucinations, suicidal or homicidal ideation, intent or plan.  A GAF of 55 was provided.  In June 2006, he requested a change of groups, citing frustration with the group as well as with VA and his being denied service connection for PTSD.  He denied suicidal ideation.

In January 2007, the Veteran reported no symptoms in response to a routine depression screening.  A February 2007 PTSD screen revealed a report by the Veteran of having experienced the following symptoms associated with PTSD during the previous month:  nightmares, avoidance, watchfulness, easy startle reaction and being on guard, and feeling numb or detached.  In July 2007, the Veteran was seen for depression.  He reported problems with the relationships with his children.  

In September 2007, the Veteran contacted the VA medical center with complaints of nightmares and "fussing with family."  He reported not having attended the PTSD sessions for over a year.

In October 2007, the Veteran met with a VA social worker familiar with his case to discuss potential admission to a VA in-patient PTSD program.  It was noted that the Veteran had not attended group meetings or seen the VA psychiatrist for at least 5 months.  The Veteran noted that other group members who had been admitted to such a program obtained increased disability ratings, and he expressed frustration with the continued denial of his claim for service connection for PTSD.  The social worker suggested avenues to pursue his claim by obtaining unit records and applying for service connection for schizophrenia, which the Veteran reported being treated for during service.  He also encouraged the Veteran to resume seeing the staff psychiatrist and to resume the use of psychotropic medications.  He noted that the Veteran was not seen as a danger to himself or others at the time.  

In November 2007, the Veteran underwent a psychiatric evaluation in connection with complaints of recently increased depression and auditory hallucinations associated with increasing marital friction.  He reported increased re-experiencing, hyperarousal, numbing and avoidance symptoms.  He reported isolating himself at work, and avoiding family at home.  The Veteran was cooperative during the examination, presented as casually groomed, fully oriented, making good eye contact and exhibiting appropriate behavior, with normal speech in all respects.  The evaluator noted that he shifted in his seat often during the interview.  He noted a stable affect appropriate to thought content and situation.  His mood was reported as irritable and depressed.  He denied suicidal thoughts or thoughts of self-harm or violence to others.  His thought process was linear, goal directed and logical throughout the interview.  He denied delusions but described chronic auditory hallucinations telling him to harm himself.  He was able to and did ignore them.  Cogitatively, his recall and short term memory were grossly intact, and processing time for questions was not slowed.  His judgement was preserved, insight present, and he demonstrated good impulse control.  The evaluator identified diagnoses of PTSD, adjustment disorder with depressed mood, psychosis, polysubstance abuse/dependency in long-term remission, and alcohol abuse/dependence in partial remission.  A GAF of 55 was assessed.  The examiner recommended a return to the PTSD aftercare program.  

In April 2008, the Veteran was transitioned to the mental health clinic with a referral to attend the aftercare program relating to his PTSD.  A May 2008 psychiatry evaluation report noted symptoms of depression, and poor sleep with nightmares.  His reporting endorsed symptoms of numbing, and exaggerated startle response.  He denied auditory hallucinations, but stated that he occasionally heard voices, but had learned to deal with it.  He denied delusions and suicidal or homicidal intentions.  The Veteran reported more frequent arguments with his wife, and also arguments with his son, but no violence.  He reported isolating himself at work and trying to avoid family at home.  He was currently out from work following an on-the-job injury to his back, and was receiving workers compensation.  The mental status evaluation revealed  the Veteran was fairly groomed and casually but cleanly dressed.  He occasionally showed signs of pain.  His speech was normal, his mood normal, his affect was euthymic.  His thought process was linear and goal directed;  thought content was devoid of suicidal or homicidal ideation no hallucinations; he was alert and oriented to time person and place.  Diagnoses of PTSD, polysubstance abuse in full remission and depressive disorder, with a GAF of 55 was provided.  The Veteran refused to be screened for suicidal risk, and an assessment was based on his history, from which a high risk was identified, but without an organized plan for suicide.  

An August 2008 psychiatric treatment record reported mood swings with irritability, that the Veteran has psychotic PTSD and depression, that he felt alone in his house, paranoid and experienced persistent auditory hallucinations.  He believed that the VA is trying to kill him rather than provide him benefits.  He denied both suicidal and homicidal intentions, auditory and visual hallucinations.  He reported compliance with his medications with no side effects.  On evaluation, the Veteran was well-groomed, exhibited adequate speech, a labile affect, linear and goal directed thought process, and was alert and oriented as to person, place and time.  He described his mood as "real bad."  An assessment of psychotic PTSD and schizophrenia was provided.  The Veteran's symptoms of paranoia and delusions were noted to persist despite compliance with medications.  His medications were adjusted, and he was encouraged to return with his spouse to explain his disorder and help encourage him to comply with his medications.  

A July 2009 VA mental disorders examination report noted the Veteran's reported ongoing symptoms since service in Vietnam, to include nightmares, currently approximately two to three times per month, sleep deprivation, flashbacks to Vietnam, an increased startle response, decreased concentration, "flying of the handle at every little thing," increased social isolation and difficulty communicating with his wife and adult children, as well as a desire to "just tunnel in" and be protected, a growing distrust of the government and VA, feelings of guilt for the effects his disability has on his wife, and an increased feeling of hopelessness for his future physical and mental health.  He noted that serious medical problems had affected his mood and his ability to go out and see anyone or do anything.  The Veteran described his relationship with his wife of 40 years and his adult children and as "fair."  He reported having no social or leisure pursuits aside from fishing occasionally.  He was the president of his Home Association, but stated "I try but then I cannot get into too much activities."  The Veteran's social functioning was described by his isolating himself, having very few friends and no social functioning.  He was found capable of basic activities of daily living.

On mental status evaluation, there was no impairment of thought process or communication, no delusions or hallucinations were elicited, though he experienced hallucinations for many years, with only occasional hallucinations currently.  He had no current suicidal thoughts, though he attempted suicide twice in the distant past; no history of homicidal thoughts.  He was oriented to person, place and time, and his rate and flow of speech were normal.  He reported some memory problems that come and go.  He experienced some depression, depressed mood and anxiety, but no panic attacks, and no ritualistic or obsessive behaviors, or "significant  impulse control."  He was able to maintain personal hygiene and basic activities of daily living, but experienced significant sleep impairment, and his employability was noted to be poor at the time.  With regard to the PTSD assessment, the examiner noted that the Veteran re-experienced his traumatic events in recollections and dreams, that he had poor sleep, irritability, startle response and hypervigilance, that he felt detached from others and had a restricted range of affect, hopelessness and sense of poor future, and that his symptoms caused significant distress and impairment in all areas of functioning.  The examiner noted moderate effects on the Veteran's family roles and routine responsibilities, moderately severe effects on physical health, relationships, quality of life, and leisure activities, and severe effects on employment, activities of daily living.  A GAF score of 50 was assigned.  

A July 2010 VA examination report addendum stated that in the opinion of the examiner, the Veteran's diagnosed PTSD was directly related to his service in Vietnam.  No current symptomatology was reported.   
In February 2010, the Veteran received a favorable SSA disability determination.  The primary diagnosis listed was "disorders of the back discogenic degenerative," with a secondary diagnosis of "affective disorders."  The date of determination of disability was April 2008.  The RO obtained records from SSA pertaining to the Veteran's claim, to include a psychological assessment regarding his claim for benefits.  A September 2008 mental residual functioning capacity (MRFC) assessment was required, despite documentation of the Veteran's severe medical impairment.  The assessment found the Veteran moderately limited in his ability to understand and remember detailed instructions and carry them out, his ability to maintain attention and concentration for extended periods, his ability to work in coordination with other without being distracted by them, his ability to get along with coworkers without distracting them of exhibiting behavioral extremes, his ability to complete a normal workday and week without interruptions from psychologically based symptoms and perform at a consistent pace without an unreasonable number of rest periods, his ability to respond appropriately to changes in the work setting.  Other criteria were noted to be not significantly limited.  

The narrative provided by the examiner noted the Veteran's long history of psychiatric symptoms, which near the time of his service included a diagnosis of schizophrenia, which had not been symptomatic since, as well as past hospitalizations for suicide attempts in the 1970s and 1980s.  The examiner noted a current diagnosis of PTSD, which required "little treatment lately."  Furthermore, the examiner noted that when the Veteran stopped working in April 2008, it was due to physical pain, not mental health issues.  The examiner found the Veteran experienced mild restrictions in the activities of daily living, mainly due to physical limitations, and that he needed some reminders.  Moderate limitations in social functioning were identified, as was the Veteran's isolation, and his tendency to engage quickly in arguments.  Past history of violence with others was noted, without recent incurrence.  The Veteran was found to be able to interact with others appropriately.  The examiner noted moderate limitations in concentration, persistence and pace due to his psychiatric symptoms, with a longstanding history of hallucinations, which did not affect his functioning in any significant fashion.  

In November 2010, the Veteran was seen by a VA psychologist for a referral related to a positive depression screen.  The Veteran reported his history of PTSD as well as several suicide attempts in the 1970s.  He denied any suicidal or homicidal ideation, and it was noted that the Veteran was not at imminent risk of harming himself or others.  He reported that he was coping well with PTSD, reporting that he is a "homebody" who avoids going out, but that he enjoys himself when he and his wife go out occasionally.  He reported a good social support network of family.  He denied any paranoia or auditory hallucinations over the preceding five years.  He reported being on a antipsychotic, but that his adherence was not consistent.  The Veteran declined referral for specialty mental health, indicating that he was functioning well at the time.  The mental health care provider judged the Veteran to be a "low risk" for suicide and not to be at a significant risk for self-harm.   

At the May 2011 VA PTSD examination and Disability Benefits Questionnaire (DBQ) review, the Veteran reported that he moved to Virginia one year prior, and was doing well, as was confirmed by his November 2010 psychology note.  He reported having retired from his job with the National Parks in 2008, following a back injury.  Prior to retiring, he reported having functioned adequately at work with respect to his mental health issues.  The examiner noted that his PTSD did not appear to render the Veteran unemployable.  The Veteran reported getting along well with his wife, and reported improved relationships with his children compared to years ago.  He also reported being on good terms with two brothers who lived nearby.  He was attending some church.  He referred to himself as a "homebody," but enjoyed some social interactions with his brother's wife's family.  He disliked crowds and tried to avoid them, but was able to be exposed to public places for 2 to 3 hours.  He reported enjoying Wii bowling, listening to music, and had recently gone to see a play.  He enjoyed fishing, but had not found a "fishing hole" near his new home.  

The Veteran displayed a broad affect and a euthymic mood.  He was friendly and cooperative and in no significant emotional distress during the examination.  He denied significant depression, stating that he was happy, upbeat, and in good spirits.  He reported anxiety in crowds.  He reported getting 4 to 5 hours of sleep per night with Trazadone, which was interrupted by trips to the bathroom, and he took an hour nap each day.  The Veteran reported symptoms of war-related nightmares once per week and periodically being stressed by reminders of Vietnam, as well as some vigilance and startle response, mild avoidance behavior.  He stated that he was not usually irritable, but could sometimes build to loud verbal, but not physical, outbursts at times.  

An assessment of current symptoms noted complaints of anxiety, suspiciousness and chronic sleep impairment.  Additional symptoms listed on the DBQ were not reported, or identified by the examiner as not present, and no additional symptoms attributable to PTSD were identified.  The examiner identified an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 60 was provided.  

The examiner noted a concurrent diagnosis of schizophrenia/psychotic disorder which was first identified in the 1970s, which was a separate and unrelated condition, with the Veteran denying symptoms related to it for a number of years.  Specifically, the examiner noted that the symptoms of delusions or hallucinations did not seem to be a significant problem recently.  The Veteran denied "voices" and no longer believed that others were talking about him.      

At his April 2017 hearing before the undersigned in Washington, DC, the Veteran testified that he has experienced symptoms relating to his PTSD since his return from Vietnam and separation from service in 1970.  He identified continued symptoms of bouts of anger and depression, attempted suicides, difficulty with his relationship with his wife, the near absence of relationships other than with his wife, problems with co-workers and bosses, a desire to stay away from others, and a resulting lack of friends.  He testified that his condition had become better over the course of the preceding five years.  In addition, he has been estranged from his daughter and grandchildren for some six to seven years as a result of his symptoms of PTSD.

He testified that the severity of his condition in 2010, when he was awarded a 50 percent evaluation was actually worse than it was when he received the 100 percent evaluation in 2016, and that though he is better now, he is still "a wreck."  He reported being prescribed medications for his PTSD symptoms, but that he didn't always take them because of the side effects.  He reported ongoing treatment exclusively through VA for his psychiatric symptoms since his return to the United States and discharge from service, to include periods of group therapy and individual psychiatric care.

The Board has considered all the evidence of record during this period, to include the Veteran's statements and testimony, and the supporting statements submitted by his spouse and family members, in light of the criteria noted above and finds that the Veteran's service-connected PTSD is consistent with the initial 50 percent rating, but no higher, from the October 5, 2006 effective date of the grant of service connection to June 12, 2014.  

During this portion of the appeal period, the Veteran's PTSD was productive of some occupational and social impairment due to symptoms such as depression, isolation, detachment, irritability, anxiety, increased startle reactions, and difficulty maintaining effective relationships at home, and sometimes at work.  He reported nightmares consistently throughout the period, ranging in frequency from a few times a week to a few times a month, and reported trouble sleeping, to include when using medications to help him sleep.  He reported persistent stressful relationships with his wife and children, including avoidance of interactions with family members at home.  Medication prescribed for treatment was reported to have helped at times, but resulted in troublesome side effects at other times, resulting in the Veteran's inconsistent use.  Symptoms of paranoia, delusions and auditory hallucinations were reported throughout the period of consideration, and appear to date back to prior diagnosis of schizophrenia (a non service connected disability).  

However, during this period, the evidence does not indicate, nor has the Veteran reported, that his psychiatric disability was manifested by suicidal or homicidal ideation or obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, impaired impulse control, or neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptoms such as to warrant at least the next higher 70 percent rating.  Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent at any time during the period prior to June 13, 2014.

The evidence shows that the Veteran maintained a relationship with his wife, though they experienced tensions, and through much of this period, he maintained relationships with most of his children.  Furthermore, he had a successful career with the Parks Service up until 2010, when he injured his back severely.  His back injury is what led to his retirement and was related in the medical evidence to increased isolation and psychological symptomatology.  

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.  The Board also recognizes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating at any time since the October 5, 2006, effective date of the grant of service connection to June 13, 2014, the date at which time a 100 percent evaluation became effective.  There is no evidence of psychotic symptoms or cognitive deficits related to his service connected PTSD.  In general, the Veteran was adequately groomed and able to take care of himself physically, even taking into account his physical illnesses and disabilities.  The evidence also does not show spatial disorientation.  The substantial weight of the evidence shows that he was alert and oriented in all spheres.  Further, the Veteran has always denied suicidal thoughts, plans or intent.  Moreover, his ability to maintain social relationships and employment negates a finding of total occupational and social impairment.  As such at no time during this portion of the period was a schedular rating of 100 percent warranted.

The Board has also considered GAF scores assigned to the Veteran during this period of the appeal, which were 50, 55 and 60.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996);  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  

Here, the Board finds that the GAF scores associated with the Veteran's psychiatric evaluations are reflective of the symptoms identified in the treatment records and upon VA examination.  The evidence of record supports a finding that for the period from October 2006 to June 13, 2014, a rating of 50 percent, but not higher is the appropriate assignment for the Veteran's symptoms of service connected PTSD. 

The Board acknowledges the Veteran's contentions as to the perceived severity of his symptoms during the period being compensated as 50 percent disabling, and notes that the Veteran is competent to report on factual matters of which he has first-hand knowledge, here, experiencing a heightened level of psychiatric symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the VA examiners and other medical professionals of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical experts' personal examinations of the patient, the physicians' knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Earlier Effective Date

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002);  Dela Cruz v. Principi, 15 Vet. App. 143 (2001);  Smith v. Gober, 14 Vet. App. 227 (2000);  Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).  The Veteran has been notified of how VA assigns effective dates.

Generally, the effective date for a grant of service connection based on original claim is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Otherwise, the effective date is the date of receipt of claim or claim to reopen after final disallowance, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016). 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014);  38 C.F.R. §§ 20.200, 20.302 (2016).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(b), 3.105(a) (2016).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a) (West 2014);  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2016).  The statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  Sears v. Principi, 16 Vet. App. 244 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, the Veteran has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332 (1995). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2016).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

An October 2004 rating decision denied the Veteran's claim to reopen his claim for service connection for PTSD.  The Veteran filed a disagreement with the October 2004 rating decision, and in October 2006, the RO issued a SOC as to the claim.  In July 2006, the Veteran submitted a VA form 9, with the intent to perfect an appeal on the issues listed in the October 2006 SOC.  However, because this substantive appeal was filed more than 60 days from the issuance of the SOC, and more than one year from the date of the October 2004 rating decision at issue, the substantive appeal was untimely.  38 U.S.C.A. § 7105 (West 2014);  38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2016).  Therefore, the October 2004 rating decision is final.  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105 (a) (2016).

Under the laws governing the assignment of an effective date, to receive an earlier effective date for his claim of entitlement to service connection for PTSD, the record must contain a formal or informal claim to reopen his claim of entitlement to service connection for PTSD prior to the one received on October 5, 2006.  On review, the Board finds that there is no evidence of record of any attempt to file to  reopen the Veteran's claim for service connection for PTSD prior to October 5, 2006.  Accordingly, the Board finds that October 5, 2006 is the appropriate effective date for the award of service connection for PTSD on appeal.  38 U.S.C.A. § 5110A(a) (West 2014); 38 C.F.R. § 3.400 (2016).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating for PTSD in excess of 50 for the period from October 5, 2006 to June 12, 2014 is denied.

Entitlement to an effective date earlier than October 5, 2006, for the grant of service connection for PTSD is denied.  


REMAND

As noted above, the Board has accepted jurisdiction over the issue of entitlement to TDIU in this matter.  However, the Board finds the record is not sufficiently complete so as to allow adjudication of the issue.  Therefore further development is in order.

In this case, the Board finds that a medical opinion addressing the effects of the Veteran's service-connected PTSD, diabetes mellitus type II (DM) with erectile dysfunction (ED), and neuropathy of the left and right lower extremities (associated with DM with ED) on the Veteran's ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience is necessary to effectively adjudicate the TDIU claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that they complete and return that form.

2.  Schedule the Veteran for a VA examination to ascertain the cumulative impact of his service-connected disabilities on his employability.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should comment on the effects of the Veteran's service-connected PTSD, diabetes mellitus type II (DM) with erectile dysfunction (ED), and neuropathy of the left and right lower extremities (associated with DM with ED) on his ability to secure and follow a gainful occupation.  In doing so, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to his service-connected PTSD, diabetes mellitus type II (DM) with erectile dysfunction (ED), and neuropathy of the left and right lower extremities (associated with DM with ED) disabilities.

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities).   The examiner should set forth the complete rationale for all conclusions reached.

3.  Then, readjudicate the claim of entitlement to a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


